      Case 2:15-cr-00688-DSF Document 724 Filed 10/29/18 Page 1 of 1 Page ID #:2877

                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA
                                     CRIMINAL MINUTES - GENERAL

  Case No.      CR 15-00688 DSF-25                                              Date   October 29, 2018
  Present: The Honorable       DALE S. FISCHER, UNITED STATES DISTRICT JUDGE
  Interpreter     N/A
                Renee Fisher                      Pat Cuneo                       Justin R. Rhoades
                Deputy Clerk                   Court Reporter                  Assistant U.S. Attorney


     U.S.A. v. Defendant(s):         Present   Cust.   Bond      Attorneys for Defendants: Present App. Ret.

25) Jessica Frausto                    √                √       25) Walter R. Urban           √               √
   Proceedings:       STATUS CONFERENCE (Held and Completed)

       The matter is called and counsel state their appearances. Elizabeth Brassell, U.S. Pretrial
Officer, is also present.

       Court and counsel confer as stated in court and on the record.

       Defendant is remanded. Remand #13360.


       IT IS SO ORDERED.




                                                                                                            ____ : 03
Page 1 of 1                                     CRIMINAL MINUTES
                                                                                          Initials of Deputy Clerk: rf
